Citation Nr: 1242849	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  05-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for depressive disorder.  

2. Entitlement to an increased rating greater than 10 percent for dyshidrotic eczema.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Mother and Friend


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1992 to November 1994 and again from August 1995 to September 1995.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran thereafter requested his claim be transferred to the RO in Montgomery, Alabama.  At present, jurisdiction is again with the RO in Jackson, Mississippi.

In a June 2005 rating decision, the RO denied a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in September 2009.  He then had a hearing before the Board in March 2010.  A transcript of each hearing is of record. 

In January 2011, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional evidentiary development.  

Following the Board's remand, and the RO's last adjudication of the case in a May 2012 SSOC, the Veteran submitted additional evidence in support of his appeal.  In July 2012, the Veteran's service organization representative waived initial RO jurisdiction of this evidence on his behalf.  Therefore, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The case has now been returned to the Board for further appellate action.

On return to the Board, the Veteran's representative pointed out that the paper claims file includes documents pertinent to a different Veteran's claim.  The misfiled documents do not appear to have had any impact on any prior adjudication in the present case.  The misfiled document have, therefore, been removed from the claims file and associated with the correct claims file.  Further remand in this regard is not necessary.  

In addition to the paper claims file, this appeal now includes a Virtual VA electronic claims file.  The electronic claims file contains copies of procedural documents (such as rating decisions and notice letters), but no additional evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In May 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal on the issue of entitlement to an increased rating greater than 10 percent for dyshidrotic eczema. 

2.  The weight of the pertinent evidence is in relative equipoise on the question of whether a psychiatric disorder, most recently diagnosed as depressive disorder, not otherwise specified (NOS), is related to head injuries during service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an increased rating greater than 10 percent for dyshidrotic eczema.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  By resolving all reasonable doubt in the Veteran's favor, his psychiatric disorder, most recently diagnosed as depressive disorder, NOS, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a written statement in May 2012 expressing his desire to withdraw his appeal on the issue of entitlement to an increased rating greater than 10 percent for dyshidrotic eczema.  Therefore, with regard to that issue, there remain no allegation of errors of fact or law for appellate consideration, and as such, the appeal is dismissed.

The Board observes that the remanded claim of entitlement to a TDIU was not raised as a component of the dismissed appeal.  Rather, it was raised as a component of the issue of entitlement to service connection for a depressive disorder and as an independent claim based on previously-service-connected disabilities.  As such, the appeal as to the TDIU claim is not considered withdrawn.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  



II. Entitlement to Service Connection

The Veteran also contends that service connection is warranted for a depressive disorder.  

As an initial matter, the Board again observes that service connection for (PTSD) was previously denied by the RO in a June 2005 rating decision.  Although the Veteran did not file a notice of disagreement (NOD) disagreeing with the June 2005 rating decision, he submitted a letter in July 2005 explaining why he felt he did not need to submit an NOD.  This statement, particularly when read in the entirety, indicates his wish to appeal the issue.  Remand for issuance of a Statement of the Case (SOC) is not necessary as the claim of service connection for PTSD is encompassed within the instant appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh that evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or etiology if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the Board finds after careful consideration that the evidence is at least in a state of relative equipoise on all material elements of the Veteran's claim, for the following reasons.  

The Veteran contends that symptoms of depression have been continuous since several head injuries during service.  He is presently service-connected for skull contusion with residual headaches, and his service treatment records (STRs) confirm three head injuries during his initial period of active duty service, which began in July 1992.  Accordingly, the fact of the in-service head injuries is not in dispute.  

Specifically, the STRs show that he was admitted for hospitalization in March 1993 for acute back and neck sprain after being hit by a helmet resulting in headaches and several episodes of vomiting, but no loss of consciousness.  He was then treated several months later, in October 1993, after being hit on the top of the head with a pole that weighed approximately five to ten pounds.  Finally, he was treated in April 1994 for symptoms of a cold, but with a report of hitting his head the prior Tuesday when pushed up against a wall.  Significantly in this appeal, it was noted that he should follow-up with the Mental Health clinic, as recommended.  Likewise, he was treated in May 1994 for post-traumatic headaches with stress component; his complaints involved increased headache with stress at work.  He was again recommended to Mental Health for stress management and help with resolving work stresses.  Finally, a June 1994 record reflects an assessment of past trauma with stress component.  

The Board finds that this evidence is material for two reasons.  First, it confirms that the Veteran had three head injuries during his initial period of service.  Second, it reveals that he underwent mental health treatment during that time.  Although his mental health treatment records are not associated with his STRs and have not been obtained, further development is not needed in this regard as the available STRs adequately demonstrate psychiatric symptomatology.  

The Veteran was discharged from his initial period of service in November 1994.  Upon entering his second period of service in August 1995, the Veteran denied all psychiatric symptomatology, and a clinical psychiatric evaluation was "normal."  (The Board is mindful of the presumption of soundness that attaches in light of this entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A detailed discussion of the legal requirements for rebutting this presumption of soundness is not necessary, however, as the remaining evidence of record directly relates a current depressive disorder to the Veteran's head injuries during his first period of service.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Gilbert v. Shinseki, 2012 WL 5233422, *3+ (Vet.App. Oct 24, 2012) (NO. 11-2355).)  

However, during his seventh day of basic training, he underwent consultation with a psychologist who diagnosed stress or neurologically induced headaches, which would continue in a stressful environment.  Similarly, a September 1995 mental health evaluation revealed episodes of childhood abuse and legal troubles, but the diagnosis was again chronic headaches that were stress induced and may also have neurologic issues.  A Medical Disposition Officer later in September 1995 wrote that the Veteran had "Chronic Headaches PTE [prior to entrance] -- // ? [psychiatric] treatment PTE."  The Veteran was then recommended for discharge for erroneous enlistment due to chronic tension headaches.  

These STRs during the Veteran's second period of active service again confirm that the Veteran had psychiatric symptomatology since his initial period of active duty.  

The central remaining question in this appeal concerns whether the Veteran currently has a psychiatric disorder related to those symptoms demonstrated during service.  

On this question, the evidence is in conflict.  Under such circumstances, the Board's duty is to assess the probative value of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Where there is conflicting medical evidence, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.   A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

Supporting the instant appeal, the Veteran, his mother, and a friend testified at the March 2010 Board hearing that the Veteran's depressive symptoms began after his second period of active duty.  Hr'g Tr. 8-12.  The Veteran's own testimony in this regard is considered noncredible evidence in light of his numerous complaints of memory problems reflected throughout the records.  Moreover, as the Board's prior remand detailed, his account of his in-service injuries and symptoms has been inconsistent.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Nonetheless, the testimony of the Veteran's mother and friend is found credible and competent evidence of such symptomatology.  This testimony is particularly persuasive as it appears independent and reliable.  Caluza, 7 Vet. App. at 511.

Consistent with this testimony, the evidence of record before the Board includes VA treatment records from March 1996 showing a psychiatric admission with chief complaints involving depression and stress with a six month history, becoming increasingly worse over the past six months ago, such that everything caused him stress.  The diagnosis was somatoform pain disorder, not otherwise specified (NOS).  

The Board finds that this March 1996 evidence is material for two reasons.  First, it records symptoms nearly identical to those documented in the STRs for the second period of active duty.  Second, it confirms that symptoms were manifested within the first year of the Veteran's discharge in September 1995, which further supports the testimony that he had ongoing symptoms after that discharge.  

The Veteran was admitted for hospitalization at VA again from March to June 1998.  He complained of emotional problems since two different closed head traumas without loss of consciousness during service.  Extensive psychological testing was completed, and the results revealed a significant possibility of exaggeration of symptoms, rule out malingering.  It was determined that while it is possible for a patient with a head injury to have a personality change, there is little evidence to support that possibility here from the records and the clinical presentation.  It was further noted that objective testing at present did not reveal evidence of the Veteran's complaints, which would need to be present for a diagnosis of post-concussive syndrome; this made it "highly unlikely" that the Veteran had a post-concussive disorder.  At that time, it was found that he exhibited symptoms including, deceitful behavior, distortion, and anger, and it "seem[ed] more likely that [his] life situations are the consequence of a pattern of maladaptive behavior," and depressive symptoms "which frequently result from such behaviors may have contributed to these life situations." It was also suspected that much of his thinking stemmed from a sense of entitlement for compensation.  The diagnosis was depressive disorder, NOS; maladaptive personality traits; doubt post-concussive syndrome; significant possibility of exaggeration; rule out malingering. 

The Veteran's June 1998 VA hospitalization was then continued at a non-VA state hospital through June 1998.  The inpatient records show that his whole focus was attempting to get the government to take responsibility for his injuries and compensate him.  It was explained to him that he had not been significantly physically injured and therefore, it seemed very unlikely that he would get any disability money for his perceived injuries.  However, it was noted that he did probably develop some anxiety and depression after the injury, but whether it occurred before the injury is not known.  The treatment relied on the testimony of the Veteran and his parent.  The diagnosis was major depression, severe, with psychotic features, recurrent; alcohol dependence, moderate in early full remission in controlled environment.

The Board observes that these hospitalization records tend to weigh against the instant claim as they call into question the credibility of the Veteran's assertions in general, and the factual basis for the claim specifically.  The Board is unable to assign much probative weight to this evidence, because it is predicated on the basis that the Veteran did not have post-concussive disorder.  Because the Veteran is presently service-connected for skull contusion with residual headaches, the fact of the in-service head injuries is not in dispute.  Moreover, whereas the VA admission indicates that a personality change was "highly unlikely," the state hospital admission indicates that he "did probably" develop anxiety and depression subsequent to his injuries.  The latter assessment appears to have been based on a review of the STRs, as it expressly cites to specific neurological findings from 1993.  As such, it is more persuasive evidence.   

The next significant evidence consists of VA outpatient treatment records from May through July 2004.  These treatment records reveal a disagreement amongst the VA treatment providers as to the Veteran's diagnosis and its etiology.  For instance, a VA therapist and psychiatrist found in May 2004 that the Veteran's report of extreme depression, anxiety and hopelessness, was found to be "undoubtedly exaggerated."  Their assessment is best summarized in a July 2004 progress note addendum indicating that the Veteran suffers from a severe character disorder, which makes him want to play the role of a very sick person; his goal seems to be to become a totally disabled person in which the diagnosis is irrelevant as long as he is disabled; and his diagnosis of TBI is questionable.  

In contrast, a different VA psychiatrist examined the Veteran in June 2004, and she diagnosed organic affective disorder since TBI with obsessive compulsive symptoms, symptoms of attention deficit hyperactivity disorder (ADHD), and anger management, not present before TBI.  She felt he was living with the sequelae of TBI.  The same psychiatrist reexamined the Veteran in July 2004 due to the conflicting assessments, but again reached the same diagnosis.  She also noted that the Veteran " actually could have some PTSD symptoms from the [in-service] incidents he described, but that his symptoms related to traumatic brain injury very much overshadow this."  (The same VA psychiatrist rendered nearly identical determinations subsequent to this evaluation, including in July 2005 and April 2008.)

VA treatment records from August and September 2004 document a diagnosis of dysthymia, and borderline personality disorder. 

The Veteran then underwent a VA examination in December 2004.  The Veteran informed the VA examiner that he had feelings of anxiety and nervousness since service, but did not report this anxiety because he did not want to be discharged.  He also reported two head injuries during service, the first time not losing consciousness, but the second time not remembering being taken to the hospital.  Based on the examination results, the VA examiner diagnosed anxiety disorder, NOS with anxiety and panic symptoms; depressive disorder, NOS, also complains of some mild and infrequent psychotic symptoms; and personality disorder, NOS.  The VA examiner observed that although the Veteran related his symptoms to the TBI during service, she was unable to make a clear connection between his history of head injury and anxiety symptoms.  The VA examiner found significant that the Veteran had a tendency to overreport his symptoms.  

The Board finds that this December 2004 VA examination is not probative as to the instant issue of causation, as it does not directly address the central issue of causation in this case.  Moreover, the VA examiner's opinion is imprecise and subject to dueling interpretations.  In this regard, the Board observes that the central question on appeal is not whether there is a "clear connection" between the Veteran's service-connected head injuries and psychiatric symptoms.  Thus, the VA examiner's opinion could be read to mean that because there is not a "clear connection," then it is less likely than not that the current symptoms are due to service.  On the other hand, the VA examiner's opinion indicates that although there may not be a "clear connection," there is some degree of a connection.  The VA examiner did not otherwise explain her determination, however, and the lack of clarity prevents the Board, in its lay capacity, from reaching any further inferences as to the meaning of the VA examiner's statement.  See Kahana, 24 Vet. App. at 435 (although the Board may permissibly draw "inference[s] based on the evidence," any inference resulting in a medical determination must be independent and cited.  Otherwise, it is an impermissible medical inference in violation of Colvin.).  Thus, the December 2004 VA examination is of minimal probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Next, the Veteran underwent a psychological evaluation in May 2005 in connection with a claim for Social Security Administration (SSA) disability benefits.  The clinical psychologist determined that the Veteran experienced a variety of neurological symptoms due to a traumatic head injury, including problems with recent memory and depression.  The diagnosis was mood disorder due to head injury with major depressive episodes. 

Similarly favorable, a March 2010 Mental Health consultation reflects an assessment of affective syndrome (depression) due to head trauma.  

More unfavorable, the Veteran underwent a further VA examination in June 2011.  The VA examiner, after reviewing the pertinent history, including the Veteran's own assertions, diagnosed depressive disorder, NOS, and borderline personality disorder.  With regard to the etiology of the disorder, the VA examiner concluded that it is unlikely that the current depressive disorder and borderline personality disorder are related to the in-service head injury or other in-service event.  The VA examiner explained that borderline personality disorder involves a pattern of unstable interpersonal relationships, and the Veteran demonstrates impulsivity with history of problems with gambling and over-spending, and other symptomatology, including transient stress-related paranoid ideation.  With regard to depressive disorder, NOS, the Veteran has a longstanding pattern of depressed mood and other symptoms.  The VA examiner found that all prior diagnoses of record are better explained by the diagnoses of borderline personality disorder and depressive disorder NOS.  The VA examiner went on to explain that character disorders, such as borderline personality disorder, reflect a pattern which is stable with a long duration with onset traceable to adolescence or early adulthood and not due to the direct physiologic effects of a substance or general medical condition such as head trauma.  Moreover, depressive disorder is more likely than not related to the borderline personality disorder.  

The Board finds that this June 2011 VA examination is persuasive as it is based on consideration of all the pertinent evidence and reflects an informed and well-reasoned opinion.  However, it is directly contradicted by the May 2012 opinion of the Veteran's treating VA psychiatrist, which is reflected in a questionnaire from the Veteran's service organization representative.  Importantly, the VA psychiatrist endorsed a question asking whether he reviewed the Veteran's records.  The VA psychiatrist then noted his diagnosis of depression resulting from head trauma in 1993, and that the depressive disorder is more likely than not related to head trauma during service.  The VA psychiatrist explained that there is no diagnosis of personality disorder in the problem list; it was made once on a discharge summary, and no evidence exists to support that diagnosis.  Rather, according to the VA psychiatrist, the Veteran's depression "clearly started after the head trauma."

The Board finds that this May 2012 VA psychiatrist's opinion is favorable and persuasive.  It inaccurately notes that a personality disorder was made only once, whereas the available treatment records reflect a diagnosis of a personality disorder on numerous occasions at various times.  Nonetheless, the March 2012 opinion consists of a clear opinion based on an otherwise informed factual basis.  Thus, it is probative evidence supporting the appeal.  
Overall, the evidentiary record is at least in a state of relative equipoise in showing that the Veteran's psychiatric disorder, most recently manifested by a diagnosis of depressive disorder, NOS, had its onset during the Veteran's active service.  This record indicates symptoms first manifesting during service with nearly continuous symptomatology thereafter.  Moreover, the medical opinions directly addressing the question of causation, while disparate, consist of favorable opinions not materially outweighed by the unfavorable opinions.  As such, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that the evidence is at least in a state of relative equipoise on all material elements of the Veteran's claim.  Accordingly, service connection is warranted and the claim is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Fagan, 573 F.3d at 1287.

As a final matter, the Board observes that personality disorders, such as the Veteran's borderline personality disorder, are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Accordingly, service connection may not be awarded for that disorder.  The degree to which the Veteran's current psychiatric disability picture may be attributed to the personality disorder, rather than the depressive disorder, is a question that must be addressed upon assigning an initial rating for the service-connected depressive disorder.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  That question is outside the scope of the instant appeal.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  


ORDER

The appeal is dismissed as to the claim of entitlement to an increased rating greater than 10 percent for dyshidrotic eczema.

Service connection for a psychiatric disorder, most recently diagnosed as depressive disorder, NOS, is granted.  


REMAND

The Board above grants service connection for a psychiatric disorder, most recently diagnosed as depressive disorder, NOS.  Assignment of an initial evaluation for that now service connected disability will directly impact whether the Veteran satisfies the schedular (numerical) requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  

Otherwise, his service-connected disabilities consist of (1) skull contusion with residual headaches, which is rated as 10 percent disabling from September 1995, 30 percent from August 2004, and 50 percent from November 2009; (2) neck strain with degenerative changes, rated as 10 percent disabling from September 1995, 30 percent from August 2004; and (3); dyshidrotic eczema, rated as noncompensable from September 1995, and 10 percent from March 1998.  His combined schedular disability rating for these three disabilities is 70 percent beginning from November 2009, with one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  He accordingly satisfies the numerical criteria since November 2009.  See 38 C.F.R. § 4.16(a).  Prior to November 2009, however, his combined schedular disability rating was 60 percent, which does not satisfy the schedular criteria for an award of a TDIU.  See id.  
Again, however, the assignment of an initial rating for the depressive disorder may result in a higher combined disability rating.  As such, the issues are inextricably intertwined.  A decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

For these reasons, adjudication of the Veteran's TDIU claim must be deferred pending resolution of the intertwined issue.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent non-VA records identified by the record, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  Also, obtain all of the Veteran's outstanding VA treatment records.  

The RO is reminded that all obtained records must either be associated with the Veteran's paper claims file or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

2.  After all records and/or responses received have been associated with the claims file, and after assignment of an initial evaluation for the now-service connected depressive disorder, the RO should undertake any further development warranted with regard to the remanded claim for a TDIU rating, to include scheduling the Veteran for a VA examination to ascertain whether the service-connected disabilities alone preclude him from performing all forms of substantially gainful employment, if necessary.

3. After completing the foregoing, the RO should readjudicate the TDIU claim in light of all pertinent evidence of record and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
TARA L. REYNOLDS
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


